DETAILED ACTION
This office action is in response to the amendments filed on February 5, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgments
The amendments filed on February 5, 2021, responding to the office action mailed 11/5/2020, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 21-25, 27-29 and 41-43.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/4/2018 and 12/3/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-29, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Terai (US 2013/0064001) in view of Lee (US 2009/0065760) and in further view of Kobayashi (US 2009/0295876), Gambino (US 7,943,428) and Yao (US 2006/0183249).
With respect to Claim 21, Terai discloses (Fig 2) most aspects of the current invention including a method of fabricating a one transistor-one resistor (1T1R) ferroelectric memory (FEM) bit-cell structure, the method comprising:
forming the one resistor (190) by epitaxially growing a crystalline metal-oxide stack on a growth substrate (170)
However, Terai does not disclose the growth substrate comprising NdGaO3 (NGO), the crystalline metal-oxide stack comprising a ferroelectric (FE) tunneling layer comprising BaTiO3 (BTO) in direct contact with a buffer layer comprising LaSrMnO3 (LSMO) grown on a surface of the NGO, depositing a first metal electrode layer in direct contact with the FE tunneling layer, depositing a first bonding material layer over the first electrode layer, bonding the first bonding material layer to a second bonding material layer on a front or back side of a host substrate further comprising the one transistor, removing the growth substrate from the metal-oxide stack to expose the buffer layer; and forming a second metal electrode layer in direct contact with the buffer layer.
On the other hand, Lee 
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a ferroelectric (FE) tunneling layer in direct contact with a buffer layer, depositing a first metal electrode layer in direct contact with the FE tunneling layer and forming a second metal electrode layer in direct contact with the buffer layer in the device of Terai to allow the buffer layer to control excess current when the ferroelectric (FE) tunneling layer switches from a high resistance state to a low resistance state (par 23).
However, Lee does not disclose the growth substrate comprising NdGaO3 (NGO), the ferroelectric (FE) tunneling layer comprising BaTiO3 (BTO), the buffer layer comprising LaSrMnO3 (LSMO), depositing the first metal electrode layer in direct contact with the FE tunneling layer, depositing a first bonding material layer over the first electrode layer, bonding the first bonding material layer to a second bonding material layer on a front or back side of a host substrate further comprising the one transistor, and removing the growth substrate from the metal-oxide stack to expose the buffer layer.
On the other hand, Kobayashi discloses (Fig 1) a ferroelectric memory (FEM) structure comprising a growth substrate (10) comprising NdGaO3 (NGO), depositing a first metal electrode layer (20) in direct contact with the FE tunneling layer (30), wherein the ferroelectric (FE) tunneling layer (30) comprises BaTiO3 (BTO). Kobayashi teaches doing so that the piezoelectric thin-film has crystal orientation that can enable epitaxial growth and form a single-crystal substrate (par 80).
However, Kobayashi does not disclose depositing a first bonding material layer over the first electrode layer, bonding the first bonding material layer to a second bonding material layer on a front or back side of a host substrate further comprising the one transistor, and removing the growth substrate from the metal-oxide stack to expose the buffer layer.
On the other hand, Gambino shows (Fig 1-7) a method of fabricating a memory structure, comprising depositing a first bonding material layer (110) over a first electrode layer (240), bonding the first bonding material layer to a second bonding material layer (210) on a front or back side of a host 
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have depositing a first bonding material layer over the first electrode layer, bonding the first bonding material layer to a second bonding material layer on a front or back side of a host substrate further comprising the one transistor, and removing the growth substrate from the metal-oxide stack to expose the buffer layer in the device of Terai to form a bonded semiconductor substrate having a cooling mechanism to cool the bonded semiconductor substrate during the operation of the semiconductor devices in the bonded substrate (column 1 lines 35-50).
However the combination of references do not show a buffer layer comprising LaSrMnO3 (LSMO).
On the other hand, Yao (Fig 20) a method of fabricating a ferroelectric memory (FEM) structure comprising forming a buffer layer comprising LaSrMnO3 (LSMO) (par 78). Yao teaches doing so to deposit ferroelectric material on a perovskite single crystal substrate or on a conductive layer with a single crystal or epitaxial perovskite phase through introducing appropriate oxide buffer layers which allow the thickness of thin films of ferroelectric material to extend across the range from micrometers to nanometer, rather than being constrained to beyond several micrometers (par 73 and 80-81).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have the buffer layer comprising LaSrMnO3 (LSMO) in the device of Terai to deposit ferroelectric material on a perovskite single crystal substrate or on a conductive layer with a single crystal or epitaxial perovskite phase through introducing appropriate 
With respect to Claim 22, Terai discloses (Fig 2) most aspects of the current invention. However, Terai does not disclose wherein epitaxially growing the metal-oxide stack further comprises epitaxially growing a perovskite crystal to a thickness of no more than 50 nm on a heterogeneous monocrystalline substrate and depositing a first metal electrode layer further comprises depositing a polycrystalline metal electrode and depositing the first bonding material layer further comprises depositing a metal in direct contact with the first metal electrode.
On other hand, Kobayashi discloses (Fig 1) wherein epitaxially growing the metal-oxide stack further comprises epitaxially growing a perovskite crystal to a thickness of no more than 50 nm on a heterogeneous monocrystalline substrate and depositing a first metal electrode layer further comprises depositing a polycrystalline metal electrode.
Regarding claim 22, Differences in the thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thicknesses and similar thicknesses are known in the art (see e.g. Kobayashi), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Terai.


The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
However, Kobayashi does not disclose depositing the bonding material layer further comprises depositing a metal in direct contact with the metal electrode.
On the other hand, Gambino shows (Fig 8-14) a method of fabricating a memory structure, comprising depositing a bonding material layer (110) over an electrode layer (240), wherein depositing the bonding material layer further comprises depositing a metal (202) in direct contact with the metal electrode layer (240). Gambino motivation to do so is stated above (see above par 13-14).
Therefore, it would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have depositing the bonding material layer further comprises depositing a metal in direct contact with the metal electrode in the device of Terai.
With respect to Claim 23, Kobayashi discloses (Fig 1) wherein epitaxially growing the perovskite crystal further comprises growing the FE tunneling layer to a thickness less than 5 nm and wherein a buffer layer and growth substrate have a smaller lattice constant than that of the FE tunneling layer.
Regarding claim 23, Differences in the thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the thicknesses and similar thicknesses are known in the art (see e.g. Kobayashi), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 24, Gambino shows (Fig 1-7) a method wherein bonding the second bonding material layer to the host substrate further comprises thermal-compression bonding; and removing the growth substrate further comprises: cleaving or grinding off a partial thickness of the growth substrate; and Application. No. 16/082,2612 Examiner: BRASFIELDDocket No. 01.P94747PCT-USArt Unit: 2814polishing away a remaining thickness of the growth substrate to expose the buffer layer.
With respect to Claim 25, Gambino shows (Fig 1-7) further comprising blanket-implanting a species to a target depth within the growth substrate; and wherein cleaving or grinding off the partial thickness of the growth substrate further comprises heating the bonded host and growth substrates to a temperature sufficient to form a fracture within the growth substrate proximate to the target depth.
With respect to Claim 27, Gambino shows (Fig 1-7) wherein the transistor further comprises: a source semiconductor and a drain semiconductor (224) separated by a channel semiconductor (222); a gate electrode stack including a gate electrode and a gate dielectric (242) over the channel semiconductor; and source and drain metallization (248) in contact with corresponding ones of the source and drain semiconductor.

With respect to Claim 28, Gambino shows (Fig 1-7) wherein the host substrate comprises Docket No. 01.P94747PCT-USArt Unit: 2814a carrier (296) bonded to a front side of the transistor; the transistor further comprises a via (146) extending between a front-side and back-side of the transistor, a first end of the via in contact with an individual one of the source and drain metallization; and bonding the first bonding material layer to the second bonding material layer further comprises interconnecting a second end of the via with the first metal electrode layer.
With respect to Claim 29, Gambino shows (Fig 1-7) whereinApplication. No. 16/082,2613 Examiner: BRASFIELD the host substrate comprises a carrier bonded to a back side of the transistor; and bonding the first bonding material layer to the second bonding material layer further comprises the source metallization or drain metallization with the first metal electrode layer.
 With respect to Claim 41, Kobayashi discloses (Fig 1) wherein the buffer layer is in contact with the growth substrate.
With respect to Claim 42, Kobayashi discloses (Fig 1) wherein depositing the first metal electrode layer further comprises depositing at least one of Co, Pt, In2O3, or IrO2 on a surface of the BTO.
With respect to Claim 43, Gambino shows (Fig 8-14) a method of fabricating a memory structure, comprising wherein depositing the first bonding material layer further comprises depositing a conductive metallic material (202) on a surface of the first metal electrode layer.
Although the Gambino reference does not explicitly list Au as a conductive metallic material, it would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to use and deposit Au on a surface of the first metal electrode layer. Gambino motivation to do so is stated above (see above par 13-14).


Response to Arguments
Applicant’s arguments, see arguments, filed on February 5, 2021, with respect to the rejection of claims 21-25, 27-29 and 41-43 under 35 U.S.C 103 have been fully considered. 
The applicant’s arguments have been considered but are moot because the applicant’s response does not respond to the newly applied reference being used in the current rejection. The current office action is therefore final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814